WENTWORTH, Judge.
Appellant seeks review of an order by which appellees were awarded damages and attorney's fees for a claim predicated upon defects in a mobile home. Appellees cross-appeal. We find that no point of reversible error has been presented for our review except as to the denial of prejudgment interest. The jury verdict by which appellees were awarded damages for defects in their mobile home expressly found that such defects existed at the time of delivery of the mobile home to appellees. Damages were thus established as of a date certain, and prejudgment interest therefore should have been awarded. See Argonaut Insurance Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985).
The order appealed is reversed as to the denial of prejudgment interest and otherwise affirmed, and the cause is remanded.
SMITH, C.J., and JOANOS, J., concur.